Citation Nr: 1644831	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO. 11-09 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether a timely substantive appeal was filed in the matter of entitlement to a payment date prior to March 1, 2008 for the addition of a school child dependent to the Veteran's compensation benefit.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1978 to October 1998.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In February 2016 the Veteran withdrew his request for a Board hearing.

The Board notes that a new Form 21-22 appointing The American Legion was received by VA in October 2016.  This form was accompanied by Form 21-0966, intent to file a claim for compensation and/or pension.  An appellant has "90 days following the mailing of notice to them that an appeal has been certified to the Board for appellate review and that the appellate record has been transferred to the Board, or until the date the appellate decision is promulgated by the Board of Veterans' Appeals, whichever comes first, during which they may submit a... request for a change in representation." 38 C.F.R. §  20.1304.  The Board cannot accept a request for a change in representation after this 90-day period unless good cause is shown to account for the delay in the submission of the request.  38 C.F.R. § 20.1304 (b).

The Veteran was notified of the imminent transfer of his appeal to the Board in a December 2015 letter.  A subsequent letter in February 2016 notified the Veteran that the Board had received his claims file and formally placed the appeal on the docket.  This letter also indicated that the Veteran had 90 days from the date of the February 2016 letter or until the Board issues a decision in the appeal (whichever comes first) to request a change in representation or submit additional argument or evidence.  The October 2016 VA Form 21-22, appointing the American Legion as the Veteran's representative, was received well after 90 days from the date of that letter.  The new power of attorney came with a form indicating the Veteran's intent to file a new claim.  The American Legion and the Veteran provided no statement indicating good cause for the change in representation for the current claim, nor is there any indication that The American Legion did any work on the current claim concerning the timeliness of the appeal.  Where good cause has not been shown, the Board must refer the appellant's request for change in representation to the agency of original jurisdiction upon completion of the Board's action on the pending appeal without action by the Board concerning the request. As the Veteran has not demonstrated on motion that good cause for the requested change in representation has been shown in this case, the Board continues to recognize Disabled American Veterans as the Veteran's representative for the current appeal, and refers the matter to the AOJ for appropriate action for subsequent claims.


FINDINGS OF FACT

1. In an August 4, 2008 decision the RO denied in the matter of entitlement to a payment date prior to March 1, 2008 for the addition of a school child dependent to the Veteran's compensation benefit.

2. The Veteran filed a notice of disagreement in August 2008 and was issued a statement of the case on January 27, 2010.

3. A substantive appeal was not received by the RO within 60 days of the date of notice of the January 27, 2010 statement of the case, which was later than the remainder of the one-year period of the date of notice of the decision being appealed.


CONCLUSION OF LAW

The criteria for a timely filed substantive appeal in the matter of entitlement to a payment date prior to March 1, 2008 for the addition of a school child dependent to the Veteran's compensation benefit have not been met. 38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 20.200, 20.202 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under VA regulations, an appeal consists of a timely filed written notice of disagreement (NOD) and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  A timely substantive appeal is one filed in writing, within 60 days of the date of notice of the SOC, or within the remainder of the one-year period of the date of notice of the RO decision being appealed, whichever is later.  The date of mailing of the SOC will be presumed to be the same as the date of the SOC.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2015).

The Board has the authority to determine whether it has jurisdiction to review a case, and may dismiss any case over which it does not have jurisdiction.  38 U.S.C.A. § 7105 (d) (3); 38 C.F.R. § 20.101 (d) (2015).  The agency of original jurisdiction (AOJ) may close the case for failure to respond after receipt of the SOC (see 38 C.F.R. § 19.32 (2015)), but a determination as to timeliness or adequacy of any such response for the purposes of appeal is in the province of the Board.  38 U.S.C.A. § 7105 (d); 38 C.F.R. § 20.101 (d) (2015).

In an August 4, 2008 decision, the RO denied entitlement to a payment date prior to March 1, 2008 for the addition of a school child dependent to the Veteran's compensation benefit.  The Veteran filed a NOD in August 2008, and an SOC case was issued on January 27, 2010.  The letter informed the Veteran that he must file his appeal within 60 days from the date of the letter or within the remainder, if any, of the one-year period from the date of the letter notifying him of the action that he appealed.

A substantive appeal on a VA Form 9 was received and date-stamped by the RO in Cleveland on April 15, 2010.  The form is signed by the Veteran with a handwritten date of March 30, 2010.

In an April 2010 letter the RO informed the Veteran that his substantive appeal was not timely.  The Board agrees that the substantive appeal was not timely filed.

The Veteran had until March 28, 2010, 60 days after the issuance of the SOC (which is later than one year after the August 2008 decision at issue), to file a substantive appeal.  However, he did not submit any documents during that time period that would constitute a substantive appeal.  Instead, his VA Form 9 was received after the 60 day time period.  Notably, even the signature date on the form is not within the 60 day time period.

Further, the Veteran has not indicated any circumstances existed that would have prevented him from filing a timely substantive appeal.  Equitable tolling is to be applied to the time limit to file a substantive appeal only when circumstances preclude a timely filing despite the exercise of due diligence.  See Checo v. Shinseki, 748 F.3d 1373 (Fed. Cir. 2014).  Such circumstances may include (1) a mental illness rendering one incapable of handling one's own affairs or other extraordinary circumstances beyond one's control, (2) reliance on the incorrect statement of a VA official, or (3) a misfiling at the regional office or the Board.  See Bove v. Shinseki, 25 Vet. App. 136, 140 (2011) (per curiam order).  Equitable tolling is not appropriate where the failure to file on time was due to general negligence or procrastination.  Id.  Accordingly, the Board finds that equitable tolling is not for application in this case.

The Board recognizes that the United States Court of Appeals for Veterans Claims has held that the 60-day period in which to file a substantive appeal is not jurisdictional, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  However, the VA has not waived this requirement in this claim and declines to do so at this time. In Percy, by treating a disability rating matter as if it were part of the Veteran's timely filed substantive appeal for more than five years, VA had waived any objections it might have had to the timeliness of the appeal with respect to the matter.  In this case, however, unlike in Percy, the RO did not treat the Veteran's substantive appeal as if it were timely.  In fact, after receiving the Veteran's VA Form 9 the RO notified the Veteran of this defect in the substantive appeal, listing the pertinent procedural dates of record and providing the appeal procedure.  As such, the Board finds that the issue of timeliness of the substantive appeal has not been waived at any time, either explicitly or implicitly.

Based on the forgoing, the Board concludes that the Veteran did not file a timely substantive appeal of the August 2008 decision.  Therefore, his appeal is denied.


ORDER

As the substantive appeal in the matter of entitlement to a payment date prior to March 1, 2008 for the addition of a school child dependent to the Veteran's compensation benefit was not timely filed, the appeal is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


